Title: From James Madison to William Jones, [26] April 1814
From: Madison, James
To: Jones, William


        
          Dear Sir,
          April [26] 1814
        
        I have before me your letter of yesterday. At the communication it makes I can not but feel the sincerest regret; which is much heightened by the considerations which produced it. The nature of these forbids any effort to divert you from your purpose, especially as it is qualified by the

interval in carrying it into effect. All that I ought to hope is that if a continuance of the war should call for services so difficult to be found some removal of the pressure of unfavorable circumstances may justify you in prolonging yours. Whatever may happen I can not let the present occasion pass without expressing the gratification I have experienced in the entire fulfilment of my expectations, large as they were, from your talents & exertions, and from all those personal qualities which harmonize official & sweeten social intercourse. To these assurances permit me to add my best wishes for your success in every thing that may conduce to your prosperity & happiness
        
          J.M
        
      